                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 LAWRENCE JAMES CROW,
                                               Case No. 1:17-cv-00125-CWD
                      Petitioner,
                                               MEMORANDUM DECISION AND
        v.                                     ORDER

 KEITH HOWARD YORDY,

                      Respondent.



       Pending before the Court is a Petition for Writ of Habeas Corpus filed by Idaho

state prisoner Lawrence James Crow (“Petitioner” or “Crow”), challenging Petitioner’s

Bingham County conviction of attempted first-degree murder. (Dkt. 1.) On June 22,

2018, the Court dismissed Claims 1, 2, 3, 4(c), and 4(e) as procedurally defaulted or

noncognizable. (Dkt. 19.) The remaining claims in the Petition—Claims 4(a), 4(b), and

4(d)—are now fully briefed and ripe for adjudication on the merits. (Dkt. 20, 21, 22.)

       The Court takes judicial notice of the records from Petitioner’s state court

proceedings, which have been lodged by Respondent. (Dkt. 10.) See Fed. R. Evid.

201(b); Dawson v. Mahoney, 451 F.3d 550, 551 n.1 (9th Cir. 2006).

       All parties have consented to the jurisdiction of a United States Magistrate Judge

to conduct all proceedings in this case in accordance with 28 U.S.C. § 636(c) and Federal

Rule of Civil Procedure 73. (Dkt. 8.) Having carefully reviewed the record in this matter,




MEMORANDUM DECISION AND ORDER - 1
including the state court record, the Court concludes that oral argument is unnecessary.1

See D. Idaho L. Civ. R. 7.1(d). Accordingly, the Court enters the following Order

denying habeas corpus relief.

                                           BACKGROUND

        The following facts of Petitioner’s case, as described by the Idaho Court of

Appeals, are presumed correct absent clear and convincing evidence to the contrary:

                       In July 2010, officers responded to a shooting
                involving Crow and his ex-girlfriend (victim). Crow and the
                victim dated for approximately six years and separated
                around one month prior to the shooting. Crow and the victim
                had a child together and, at the time, were sharing custody.
                On the day of the shooting, Crow had custody of the child (at
                Crow’s mother’s residence) and was to return the child to the
                victim around noon. The victim observed Crow pull into her
                driveway that day. However, instead of dropping off the
                child, Crow backed up and left. The victim indicated that
                normally she would have been alone, but that day her mother
                was at her residence. The victim later surmised Crow had
                seen her mother’s car in the driveway and left.

                        A short time thereafter, the victim drove to Crow’s
                mother’s residence to pick up the child. When the victim
                arrived, Crow desired to talk about their relationship and the
                victim agreed. While talking on the front porch, the victim
                realized Crow had been drinking and decided to leave. The
                victim attempted to open the front door to retrieve her child,
                but found the door was locked and so she knocked. Because
                Crow was acting aggressively, the victim dialed 911 on her
                cell phone but did not send the call initially. Crow then drew
                a handgun from his pants and stated to the victim, “If I can't
                have you, no one can.” Crow also stated “I got this for you”
                in a threating manner while pointing the gun at the victim. By
                this time, the front door had been unlocked by someone

1
  The Court also denies Petitioner’s request for an evidentiary hearing. (See Dkt. 21 at 2.) Because
Petitioner’s only remaining claims were adjudicated on the merits in state court, this Court is prohibited
from holding such a hearing. See Cullen v. Pinholster, 563 U.S. 170, 180 (2011).

MEMORANDUM DECISION AND ORDER - 2
                within the house. The victim fled into the house and dialed
                911. Crow pursued her. Crow again pointed the gun into the
                victim’s face and chest, and the victim pushed the gun away.
                Crow fired the gun, wounding the victim in the arm.

                        The victim retreated into a bathroom and locked the
                door. The victim heard one or two additional shots. One of
                these shots went through the bathroom door, although missing
                the victim. Crow subsequently gained entry into the
                bathroom. In desperation, the victim began hugging Crow,
                telling him that she would come back to him. Crow loosened
                his grip on the gun and the victim seized it and turned it over
                to Crow’s sister. Police arrived shortly thereafter.

(State’s Lodging B-4 at 1-2.) See 28 U.S.C. § 2254(e)(1).

        In the Seventh Judicial District Court in Bingham County, Idaho, Petitioner was

charged with attempted first-degree murder and domestic battery involving traumatic

injury in the presence of a child, along with two sentencing enhancements for use of a

firearm and for infliction of great bodily injury. (Id. at 2.) Petitioner eventually pleaded

guilty to attempted first-degree murder. In exchange, the state dismissed the sentencing

enhancements, which, by that time, were the only remaining charges.2 Petitioner was

sentenced to a unified term of 15 years in prison, with 9 years fixed, and was ordered to

pay a civil fine. (Id.)

        Petitioner appealed his sentence, the civil fine, and the trial court’s denial of his

motion for reduction of sentence under Idaho Criminal Rule 35. The Idaho Court of

Appeals reduced the amount of the fine, but otherwise affirmed the judgment of

conviction. (Id. at 2-6.)


2
 The state had previously amended the information to dismiss the domestic battery count. (State’s
Lodging A-1 at 132-33, 156-60.)

MEMORANDUM DECISION AND ORDER - 3
        Petitioner filed a state post-conviction petition asserting numerous claims,

including claims of ineffective assistance of trial counsel. (State’s Lodging C-1 at 4-10.)

After holding an evidentiary hearing, the state district court dismissed the petition.

(State’s Lodging C-4; C-1 at 38-39.) The Idaho Court of Appeals affirmed, denying

Petitioner’s ineffective assistance claims on the merits,3 and the Idaho Supreme Court

denied review. (State’s Lodging D-4; D-6.)

        Petitioner filed the instant habeas corpus petition in March 2017. (Dkt. 1.) Claims

4(a), 4(b), and 4(d)—all of which allege ineffective assistance of counsel—remain for

adjudication on the merits. In Claim 4(a), Petitioner argues that his initial trial counsel

rendered ineffective assistance when—based on counsel’s erroneous belief that Petitioner

was facing the death penalty—counsel waived Petitioner’s preliminary hearing and told

Petitioner he had to plead guilty, presumably to avoid that penalty. (Dkt. 1 at 7.) Claim

4(b) asserts that Petitioner’s later trial counsel never spoke to Petitioner about filing an

appeal. (Id.) And Claim 4(d) alleges that trial counsel refused to challenge the charging

document as duplicative. (Id.) Respondent contends that Petitioner is not entitled to

habeas relief on any of these claims.

                          HABEAS CORPUS STANDARD OF LAW

        Federal habeas corpus relief may be granted when a federal court determines that

the petitioner “is in custody in violation of the Constitution or laws or treaties of the



3
 As the Court explained in its decision granting Respondent’s motion for partial summary dismissal, the
court of appeals declined to consider Petitioner’s claims of trial error because they could have been raised
on direct appeal. (See Dkt. 19.)

MEMORANDUM DECISION AND ORDER - 4
United States.” 28 U.S.C. § 2254(a). If the state court has adjudicated a claim on the

merits, habeas relief is further limited by § 2254(d), as amended by the Anti-terrorism

and Effective Death Penalty Act of 1996 (“AEDPA”). Under AEDPA, federal habeas

relief may be granted only where the state court’s adjudication of the petitioner’s claim:

               (1)   resulted in a decision that was contrary to, or
                     involved an unreasonable application of, clearly
                     established Federal law, as determined by the
                     Supreme Court of the United States; or

              (2)    resulted in a decision that was based on an
                     unreasonable determination of the facts in light
                     of the evidence presented in the State court
                     proceeding.

28 U.S.C. § 2254(d). “Deciding whether a state court’s decision involved an

unreasonable application of federal law or was based on an unreasonable determination

of fact requires the federal habeas court to train its attention on the particular reasons—

both legal and factual—why state courts rejected a state prisoner’s federal claims and to

give appropriate deference to that decision.” Wilson v. Sellers, 138 S. Ct. 1188, 1191-92

(2018) (internal quotation marks and citations omitted).

       When a party contests the state court’s legal conclusions, including application of

the law to the facts, § 2254(d)(1) governs. That section consists of two alternative tests:

the “contrary to” test and the “unreasonable application” test.

       Under the first test, a state court’s decision is “contrary to” clearly established

federal law “if the state court applies a rule different from the governing law set forth in

[the Supreme Court’s] cases, or if it decides a case differently than [the Supreme Court]



MEMORANDUM DECISION AND ORDER - 5
[has] done on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694

(2002). Under the second test, to satisfy the “unreasonable application” clause of

§ 2254(d)(1), the petitioner must show that the state court—although identifying “the

correct governing legal rule” from Supreme Court precedent—nonetheless “unreasonably

applie[d] it to the facts of the particular state prisoner’s case.” Williams (Terry) v. Taylor,

529 U.S. 362, 407 (2000). “Section 2254(d)(1) provides a remedy for instances in which

a state court unreasonably applies [Supreme Court] precedent; it does not require state

courts to extend that precedent or license federal courts to treat the failure to do so as

error.” White v. Woodall, 134 S. Ct. 1697, 1706 (2014) (emphasis omitted).

       A federal court cannot grant habeas relief simply because it concludes in its

independent judgment that the decision is incorrect or wrong; rather, the state court’s

application of federal law must be objectively unreasonable to warrant relief. Lockyer v.

Andrade, 538 U.S. 63, 75 (2003); Bell, 535 U.S. at 694. If there is any possibility that

fair-minded jurists could disagree on the correctness of the state court’s decision, then

relief is not warranted under § 2254(d)(1). Harrington v. Richter, 562 U.S. 86, 102

(2011). The Supreme Court has emphasized that “even a strong case for relief does not

mean the state court’s contrary conclusion was unreasonable.” Id. To be entitled to

habeas relief under § 2254(d)(1), “a state prisoner must show that the state court’s ruling

on the claim being presented in federal court was so lacking in justification that there was

an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 103.



MEMORANDUM DECISION AND ORDER - 6
       Though the source of clearly established federal law must come only from the

holdings of the United States Supreme Court, circuit precedent may be persuasive

authority for determining whether a state court decision is an unreasonable application of

Supreme Court precedent. Duhaime v. Ducharme, 200 F.3d 597, 600-01 (9th Cir. 2000).

However, circuit law may not be used “to refine or sharpen a general principle of

Supreme Court jurisprudence into a specific legal rule that th[e] Court has not

announced.” Marshall v. Rodgers, 569 U.S. 58, 64 (2013).

       “[R]eview under § 2254(d)(1) is limited to the record that was before the state

court that adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 180

(2011). Therefore, evidence that was not presented to the state court cannot be introduced

on federal habeas review if a claim was adjudicated on the merits in state court and if the

underlying factual determinations of the state court were reasonable. See Murray v.

Schriro, 745 F.3d 984, 999-1000 (9th Cir. 2014); (“After Pinholster, a federal habeas

court may consider new evidence only on de novo review, subject to the limitations of

§ 2254(e)(2).”); Hurles v. Ryan, 752 F.3d 768, 778 (9th Cir. 2014) (“If we determine,

considering only the evidence before the state court, that the adjudication of a claim on

the merits ... was based on an unreasonable determination of the facts, we evaluate the

claim de novo, and we may consider evidence properly presented for the first time in

federal court.”).

       To be eligible for relief under § 2254(d)(2), the petitioner must show that the state

court decision was based upon factual determinations that were “unreasonable ... in light



MEMORANDUM DECISION AND ORDER - 7
of the evidence presented in the State court proceeding.” A “state-court factual

determination is not unreasonable merely because the federal habeas court would have

reached a different conclusion in the first instance.” Wood v. Allen, 558 U.S. 290, 301

(2010); see also Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (“The question under

AEDPA is not whether a federal court believes the state court’s determination was

incorrect but whether that determination was unreasonable—a substantially higher

threshold.”). State-court factual findings are presumed to be correct and are binding on a

federal court unless the petitioner rebuts this presumption by clear and convincing

evidence. 28 U.S.C. § 2254(e)(1).

       If a petitioner satisfies § 2254(d)—either by showing that the state court’s

adjudication of the claim was contrary to, or an unreasonable application of, Supreme

Court precedent or by establishing that the state court’s factual findings were

unreasonable—then the federal habeas court must review the petitioner’s claim de novo,

meaning without deference to the state court’s decision. Hurles, 752 F.3d at 778.

       When considering a habeas claim de novo, a district court may, as in the pre-

AEDPA era, draw from both United States Supreme Court as well as circuit precedent,

limited only by the non-retroactivity rule of Teague v. Lane, 489 U.S. 288 (1989). Even

under de novo review, however, if the factual findings of the state court are not

unreasonable under § 2254(d)(2), the Court must apply the presumption of correctness

found in 28 U.S.C. § 2254(e)(1) to any facts found by the state courts. Pirtle, 313 F.3d at

1167-68. Conversely, if a state court factual determination is unreasonable, the federal



MEMORANDUM DECISION AND ORDER - 8
court is not limited by § 2254(e)(1) and may consider evidence outside the state court

record, except to the extent that § 2254(e)(2) might apply. Murray v. Schriro, 745 F.3d at

1000.

                                       DISCUSSION

        Respondent asserts that the Idaho Court of Appeals’ rejection of Claims 4(a), 4(b),

and 4(d) was reasonable under AEDPA. For the following reasons, the Court agrees.

1.      Clearly-Established Federal Law: Ineffective Assistance of Counsel

        The Sixth Amendment to the United States Constitution provides that a criminal

defendant has a right to the effective assistance of counsel in his defense. The standard

for ineffective assistance of counsel (“IAC”) claims was set forth by the Supreme Court

in Strickland v. Washington, 466 U.S. 668 (1984). A petitioner asserting IAC must show

that (1) “counsel made errors so serious that counsel was not functioning as the ‘counsel’

guaranteed the defendant by the Sixth Amendment,” and (2) those errors prejudiced the

defendant by “depriv[ing] the defendant of a fair trial, a trial whose result is reliable.” Id.

at 687. A petitioner must establish both deficient performance and prejudice to prove an

IAC claim. Id. at 697. On habeas review, the court may consider either prong of the

Strickland test first, or it may address both prongs, even if one prong is not satisfied and

would compel denial of the IAC claim. Id.

        Whether an attorney’s performance was deficient is judged against an objective

standard of reasonableness. Id. at 687-88. A reviewing court’s inquiry into the

reasonableness of counsel’s actions must not rely on hindsight:



MEMORANDUM DECISION AND ORDER - 9
              Judicial scrutiny of counsel’s performance must be highly
              deferential. It is all too tempting for a defendant to second-
              guess counsel’s assistance after conviction or adverse
              sentence, and it is all too easy for a court, examining
              counsel’s defense after it has proved unsuccessful, to
              conclude that a particular act or omission of counsel was
              unreasonable. A fair assessment of attorney performance
              requires that every effort be made to eliminate the distorting
              effects of hindsight, to reconstruct the circumstances of
              counsel’s challenged conduct, and to evaluate the conduct
              from counsel’s perspective at the time. Because of the
              difficulties inherent in making the evaluation, a court must
              indulge a strong presumption that counsel’s conduct falls
              within the wide range of reasonable professional assistance;
              that is, the defendant must overcome the presumption that,
              under the circumstances, the challenged action might be
              considered sound trial strategy. There are countless ways to
              provide effective assistance in any given case. Even the best
              criminal defense attorneys would not defend a particular
              client in the same way.

Id. at 689 (internal citations and quotation marks omitted).

       Strategic decisions of counsel “are virtually unchallengeable” if “made after

thorough investigation of law and facts relevant to plausible options.” Strickland, 466

U.S. at 690. Moreover, an attorney who decides not to investigate a potential defense

theory is not ineffective so long as the decision to forego investigation is itself objectively

reasonable:

              [S]trategic choices made after less than complete
              investigation are reasonable precisely to the extent that
              reasonable professional judgments support the limitations on
              investigation. In other words, counsel has a duty to make
              reasonable investigations or to make a reasonable decision
              that makes particular investigations unnecessary. In any
              ineffectiveness case, a particular decision not to investigate
              must be directly assessed for reasonableness in all the
              circumstances, applying a heavy measure of deference to
              counsel’s judgments.

MEMORANDUM DECISION AND ORDER - 10
Id. at 690-91. That is, “the duty to investigate does not force defense lawyers to scour the

globe on the off chance something will turn up; reasonably diligent counsel may draw a

line when they have good reason to think further investigation would be a waste.”

Rompilla v. Beard, 545 U.S. 374, 383 (2005).

       The Ninth Circuit has provided some insight into the Strickland standard when

evaluating an attorney’s “strategy calls.” These cases are instructive in the Court’s

assessment of whether the state court reasonably applied Strickland. See Duhaime, 200

F.3d at 600. First, tactical decisions do not constitute IAC simply because, in retrospect,

better tactics are known to have been available. Bashor v. Risley, 730 F.2d 1228, 1241

(9th Cir. 1984). Second, a mere difference of opinion as to tactics does not render

counsel’s assistance ineffective. United States v. Mayo, 646 F.2d 369, 375 (9th Cir.

1981). Third, “counsel’s investigation must determine trial strategy, not the other way

around.” Weeden v. Johnson, 854 F.3d 1063, 1070 (9th Cir. 2017); see also id.

(“Weeden’s counsel could not have reasonably concluded that obtaining a psychological

examination would conflict with his trial strategy without first knowing what such an

examination would reveal.”).

       The Supreme Court has explained that “strict adherence to the Strickland standard

[is] all the more essential when reviewing the choices an attorney made at the plea

bargain stage,” because “[f]ailure to respect the latitude Strickland requires can create at

least two problems in the plea context”:

              First, the potential for the distortions and imbalance that can
              inhere in a hindsight perspective may become all too real. The


MEMORANDUM DECISION AND ORDER - 11
              art of negotiation is at least as nuanced as the art of trial
              advocacy, and it presents questions further removed from
              immediate judicial supervision. There are, moreover, special
              difficulties in evaluating the basis for counsel’s judgment: An
              attorney often has insights borne of past dealings with the
              same prosecutor or court, and the record at the pretrial stage
              is never as full as it is after a trial. In determining how
              searching and exacting their review must be, habeas courts
              must respect their limited role in determining whether there
              was manifest deficiency in light of information then available
              to counsel. AEDPA compounds the imperative of judicial
              caution.

              Second, ineffective-assistance claims that lack necessary
              foundation may bring instability to the very process the
              inquiry seeks to protect. Strickland allows a defendant to
              escape rules of waiver and forfeiture. Prosecutors must have
              assurance that a plea will not be undone years later because of
              infidelity to the requirements of AEDPA and the teachings
              of Strickland. The prospect that a plea deal will afterwards be
              unraveled when a court second-guesses counsel’s decisions
              while failing to accord the latitude Strickland mandates or
              disregarding the structure dictated by AEDPA could lead
              prosecutors to forgo plea bargains that would benefit
              defendants, a result favorable to no one.

Premo v. Moore, 562 U.S. 115, 125 (2011) (internal quotation marks and citations

omitted).

       If a petitioner shows that counsel’s performance was deficient, the next step is the

prejudice analysis. “An error by counsel, even if professionally unreasonable, does not

warrant setting aside the judgment of a criminal proceeding if the error had no effect on

the judgment.” Strickland, 466 U.S. at 691. To satisfy the prejudice standard, a petitioner

“must show that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id. at 694. As Strickland

instructs:

MEMORANDUM DECISION AND ORDER - 12
                 In making this determination, a court hearing an
                 ineffectiveness claim must consider the totality of the
                 evidence before the judge or jury. Some of the factual
                 findings will have been unaffected by the errors, and factual
                 findings that were affected will have been affected in
                 different ways. Some errors will have had a pervasive effect
                 on the inferences to be drawn from the evidence, altering the
                 entire evidentiary picture, and some will have had an isolated,
                 trivial effect. Moreover, a verdict or conclusion only weakly
                 supported by the record is more likely to have been affected
                 by errors than one with overwhelming record support. Taking
                 the unaffected findings as a given, and taking due account of
                 the effect of the errors on the remaining findings, a court
                 making the prejudice inquiry must ask if the defendant has
                 met the burden of showing that the decision reached would
                 reasonably likely have been different absent the errors.

Id. at 695-96.

       To constitute Strickland prejudice, “[t]he likelihood of a different result must be

substantial, not just conceivable.” Richter, 562 U.S. 86 at 112. To show prejudice based

on deficient performance of counsel in a case where, as here, the petitioner pleaded

guilty, the petitioner must show “a reasonable probability that, but for counsel’s errors, he

would not have pleaded guilty and would have insisted on going to trial.” Hill v.

Lockhart, 474 U.S. 52, 59 (1985).

       The foregoing standard, giving deference to counsel’s decision-making, is the de

novo standard of review. Another layer of deference, to the state court’s decision, is

afforded under AEDPA. In giving guidance to district courts reviewing Strickland claims

on habeas corpus review, the United States Supreme Court explained:

                 The pivotal question is whether the state court’s application
                 of the Strickland standard was unreasonable. This is different
                 from asking whether defense counsel’s performance fell
                 below Strickland’s standard. Were that the inquiry, the

MEMORANDUM DECISION AND ORDER - 13
               analysis would be no different than if, for example, this Court
               were adjudicating a Strickland claim on direct review of a
               criminal conviction in a United States district court. Under
               AEDPA, though, it is a necessary premise that the two
               questions are different. For purposes of § 2254(d)(1), an
               unreasonable application of federal law is different from an
               incorrect application of federal law. A state court must be
               granted a deference and latitude that are not in operation
               when the case involves review under the Strickland standard
               itself.

Richter, 562 U.S. at 101 (internal quotation marks and citations omitted). That is, when

evaluating an IAC claim under § 2254(d), this Court’s review of that claim must be

“doubly deferential.” Pinholster, 563 U.S. at 190 (internal quotation marks omitted).

2.     Petitioner Is Not Entitled to Relief on Claim 4(a)

       Petitioner alleges that his initial trial counsel—who did not testify at the

evidentiary hearing in state court—rendered ineffective assistance when, based on the

mistaken belief that the maximum penalty for the attempted first-degree murder charge

was death, counsel (1) waived Petitioner’s preliminary hearing and (2) advised Petitioner

that he should plead guilty.

       As the Idaho Court of Appeals noted, there is no evidence contradicting

Petitioner’s claim that his previous trial attorney incorrectly advised Petitioner that he

could be sentenced to death for attempted first-degree murder. (State’s Lodging D-4 at 6.)

However, the state court rejected Claim 4(a) because Petitioner had not shown

prejudice—he had not “present[ed] any argument or evidence to show that, absent

counsel’s (presumed) error, he would not have pled guilty and would have insisted on

going to trial.” (Id. at 7.)


MEMORANDUM DECISION AND ORDER - 14
       The Idaho Court of Appeals did not unreasonably apply federal law or base its

decision on an unreasonable factual finding when it concluded that Petitioner did not

suffer prejudice from initial counsel’s alleged advice regarding the maximum sentence.

As the state court noted, “many months passed” between the erroneous advice and

Petitioner’s guilty plea.4 (Id. at 7. n.4) And as the plea colloquy reveals, Petitioner

pleaded guilty—with the advice of new counsel and without any coercion—after he was

correctly advised of the maximum possible penalty:

       THE COURT:                  Do you understand what you’re charged
                                   with in this case?

       THE DEFENDANT:              Yes.

       THE COURT:                  What are you charged with?

       THE DEFENDANT:              Attempted homicide.

       THE COURT:                  Okay. And do you understand what the
                                   max—take away the enhancements. Without
                                   the enhancements, do you understand what
                                   the maximum possible penalty is?

       THE DEFENDANT:              Yes.

       THE COURT:                  And what is that?

       THE DEFENDANT:              15 years.

       THE COURT:                  And what about a fine?

       THE DEFENDANT:              I don’t know.

       THE COURT:                  Okay. It’s up to $25,000. Do you understand
                                   that?


4
 Petitioner waived the preliminary hearing on August 4, 2010, and he pleaded guilty on March 14, 2012.
(State’s Lodging A-1 at 66-67, 282-84; State’s Lodging A-4.)

MEMORANDUM DECISION AND ORDER - 15
    THE DEFENDANT:   Yeah.

    THE COURT:       Do you understand I can impose both the
                     incarceration and the fine?

    THE DEFENDANT:   Yes.

    THE COURT:       Do you also understand that I could order
                     that you pay restitution, if any is owed, to
                     the victim in this matter?

    THE DEFENDANT:   Yeah.

    THE COURT:       All right. Now, the Plea Agreement provides
                     that you’re going to plead guilty. The State
                     will dismiss the enhancements, Part 2 and
                     Part 3. And there’s no agreement as to what
                     the underlying sentence would be from the
                     State or from this court; is that correct?

    THE DEFENDANT:   Yeah.

    THE COURT:       Has anyone coerced or pressured you into
                     entering into the Plea Agreement itself?

    THE DEFENDANT:   No.

    …

    THE COURT:       Okay. Are you pleading guilty freely and
                     voluntarily?

    THE DEFENDANT:   Yes, I am.

    THE COURT:       Is anyone forcing or pressuring you to plead
                     guilty?

    THE DEFENDANT:   No, they—no.

    …

    THE COURT:       Is it fair to say that you’re pleading guilty to
                     this crime of your own free will and without
                     any pressure or influence from anyone else?


MEMORANDUM DECISION AND ORDER - 16
       THE DEFENDANT:            Yeah.

(State’s Lodging A-4 at 11-13 (emphasis added).)

       Petitioner knew of the maximum possible sentence before he entered his guilty

plea. Therefore, he cannot show prejudice based on his previous counsel’s advice on that

issue. Petitioner simply has not established that, if his initial counsel had properly advised

him as to the maximum potential sentence, he would have insisted on going to trial

instead of pleading guilty. See Hill, 474 U.S. at 59. Therefore, the Idaho Court of

Appeals’ rejection of Claim 4(a) was not unreasonable under § 2254(d).

3.     Petitioner Is Not Entitled to Relief on Claim 4(b)

       In Claim 4(b), Petitioner claims that his trial counsel did not speak to him about

filing a direct appeal. (Dkt. 1 at 7.) Specifically, Petitioner asserts that his attorney “did

not file an appeal from the Civil Judgment entered against the Petitioner.” (Dkt 1-1 at

10.)

       The Idaho Court of Appeals rejected this claim, because Petitioner’s attorney

did—in fact—file an appeal challenging the civil fine. (State’s Lodging D-4 at 10.) Not

only was this a reasonable factual finding, it was an indisputably correct factual finding.

Because counsel appealed the civil judgment—and obtained some relief from that

judgment when the appellate court reduced the amount of the fine—Petitioner cannot

show either deficient performance or prejudice. Thus, the state court’s decision was

reasonable under AEDPA.




MEMORANDUM DECISION AND ORDER - 17
4.     Petitioner Is Not Entitled to Relief on Claim 4(d)

       Claim 4(d) alleges that Petitioner’s trial counsel was ineffective for failing “to

challenge the charging document as duplicative.” (Dkt. 1 at 7.) Petitioner’s argument in

support of this claim is presumably the same one he asserted in state court: that the two

substantive criminal charges against him—attempted first-degree murder and domestic

battery—“both arose from the same conduct and ‘would have been a lesser included

offense of each other.’” (State’s Lodging D-4 at 10 (quoting State’s Lodging D-1 at 6).)

       The state appellate court rejected Claim 4(d), because Petitioner “presented no

evidence or testimony that the two substantive charges … resulted in a coerced plea.”

(Id.) Having reviewed the state court record, this Court agrees. Indeed, the prosecution

amended the information to eliminate the domestic battery charge nearly one year prior to

Petitioner’s guilty plea. (State’s Lodging A-1 at 132-33, 156-60.) Therefore, Petitioner

cannot show prejudice from counsel’s failure to challenge the initial charging document

as duplicative. The state court’s factual finding that Petitioner did not present evidence

supporting Claim 4(d) was reasonable, and its holding that Petitioner did not establish

ineffective assistance was a reasonable application of Strickland.

                                      CONCLUSION

       The Idaho Court of Appeals’ decision rejecting Claims 4(a), 4(b), and 4(d) was not

contrary to, or an unreasonable application of, clearly established Supreme Court

precedent, nor was it based on an unreasonable determination of the facts. See 28 U.S.C.

§ 2254(d). Therefore, the Court will deny habeas relief.



MEMORANDUM DECISION AND ORDER - 18
                                     ORDER

    IT IS ORDERED:

    1.   Claims 4(a), 4(b), and 4(d) of the Petition are DENIED. Because all other

         claims have already been dismissed, this entire action is DISMISSED with

         prejudice.

    2.   The Court does not find its resolution of this habeas matter to be reasonably

         debatable, and a certificate of appealability will not issue. See 28 U.S.C.

         § 2253(c); Rule 11 of the Rules Governing Section 2254 Cases. If

         Petitioner wishes to appeal, he must file a timely notice of appeal with the

         Clerk of Court. Petitioner may seek a certificate of appealability from the

         Ninth Circuit by filing a request in that court.



                                             DATED: May 13, 2019


                                             _________________________
                                             Honorable Candy W. Dale
                                             United States Magistrate Judge




MEMORANDUM DECISION AND ORDER - 19
